COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  ADRIAN HERRERA,                                    §                No. 08-19-00281-CR

                         Appellant,                  §                   Appeal from the

  v.                                                 §                 409th District Court

  THE STATE OF TEXAS,                                §              of El Paso County, Texas

                          State.                     §                (TC# 20160D04875)

                                                §
                                              ORDER

        The Court has this day considered the Appellant’s first motion for extension of time in

which to file the trial court’s certification of defendant’s right to appeal and concludes the motion

should be GRANTED. Once the trial court certification is signed by the defendant, the appellant

shall take it to the trial court in order for it to prepared and filed with trial court clerk by April 20,

2020. The trial court clerk shall prepare a supplemental clerk’s record containing the certification

and file it with this Court no later than April 30, 2020.

        IT IS SO ORDERED this 23rd day of March, 2020.

                                                         PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.